Dear Mayor Vidrine:
As the elected mayor of the City of Ville Platte, you ask this office to advise if you may continue to hold elective office while at the same time holding a position of part-time employment with the Evangeline Community Action Agency, Inc.
Potentially relevant here are the provisions of La.R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq., which provide, in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds elective office . . .
[Emphasis added.]
Community action agencies are designated as such by the parish governing authority, pursuant to the provisions of La.R.S. 23:61, et seq. La.R.S. 23:62(1) permits a community action agency to be established as a public agency or a private nonprofit corporation. Here, the Evangeline Community Action Agency, Inc., as a non-profit organization, is not a part of a political subdivision as defined by La.R.S. 42:62(9).1 For *Page 2 
this reason, it is the opinion of this office that no violation of the dual officeholding and employment prohibitions found in La.R.S. 42:63(D) occurs by your holding the elective office of mayor while at the same time holding part-time employment with the Evangeline Community Action Agency, Inc.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY:__________________ KERRY L. KILPATRCK ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 La.R.S. 42:62(9) defines political subdivision to mean "a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions."